On Application eor Rehearing.
Jno. Bendernagel, the notary public, H. P. Dart, attorney of absent creditors, and W. G-. Vincent, syndic of the insolvent estate, have presented an application for rehearing in this case.
The earnestness with which they press their appeal for relief from our decree has induced us to carefully review the whole ease, and to closely study our opinion, as well as the authorities of law which had guided our deliberations; and our conclusion is that our reasons have been sadly misunderstood in several instances by the applicants, who have honestly thought that they had discovered several inconsistencies in some of the positions assumed by us in the course of our reasoning in trying to unravel the difficulties of this intricate ease.
For instance, in reference to Bendernagel’s claim, we did not state, as he urges in his brief for rehearing, that he had failed to present the detailed bill of his services to the syndic, but our objection to considering such evidence on appeal was that the record failed to show that the detailed bill contained in his brief had been presented to, or acted upon, by the lower court, and we reiterated the familiar rule of law under which an appellate court cannot consider original evidence.
H. P. Dart complains of our refusal to amend the judgment of the lower court, so as to allow him a privilege on the assets of the estate, and invokes to his aid the provisions of Act No. 108 of 1857. But his rights are to be governed by section 1817 of the Revised Statutes, which as part of the insolvent law of the State, must determine the rights of all parties to the concurso, and specially provides that the fees of the attorney of absent creditors “ shall in no case be paid by the mass of creditors,” and “ shall in no ease exceed one hundred and fifty dollars.”
In reference to the confession of judgment by M. L. Byrne & Co., we distinctly stated, and we now re-affirm, that, being an act under private signature, it could have no effect as to third parties until presented to, and authenticated by, a competent court. But we referred to the date of its execution, merely as a means of testing the intention of the parties at that time — as a means of testing the knowledge or the suspicion of Wallace & Cary of the state of insolvency of M. L. Byrne & Go., and of ascertaining the object and the consideration of the confession. And our *206•conclusion, justified by the evidence, was that the confession of judgment was for the purpose of securing Wallace & Cary for funds advanced ■ at the time of the contract, and actually used for a legitimate purpose; •and that such a contract could not be invalidated, even if the creditors had reasons to suspect the insolvency of'their debtor.
Beyond this we gave no effect to the date of the execution of the •confession of judgment. Having thus concluded that it had been made in good faith, and was not tainted with fraud, or prompted by any motive reprobated by law, we gave it effect, as operating a privilege in favor of Carroll, the bona fide holder of the same from the day of the seizure in execution of the judgment which resulted from the confession.
We can discover no error in our decree, and must decline to disturb it.
Rehearing refused.